DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on June 7, 2022 for application 14691120. 
                      
Acknowledgements

Claims 1, 3-7, 9-12, 15, 17, 20 and 25-34 are pending.
Claims 1, 3-7, 9-12, 15, 17, 20 and 25-34 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.



Response to Arguments

Section 35 USC § 103 Arguments
In response to Applicant’s arguments for Claim Rejections under 35 USC § 103, 
Applicant also argues that the combination of references Ferris and Hill does not disclose making a reservation for these additional resources as a backup before they are needed or before the failure. Examiner respectfully disagrees as paragraph [0080] of Hill discloses the concepts of headroom or burst capacity or resources that are available should extra resources are idle or for resources that are available when extra resources are needed based on sudden spikes in demand. Paragraph [0097] of Hill discloses monitoring detailed information about capacity of servers, and which ones are candidates for supporting more workload hence reserving a secondary set of resources when they are needed. Paragraphs [0130-0131] discusses monitoring resource policies or service level agreements and making adjustments when there are insufficient resources by allocating more resources such as a second set of available resources. Examiner believes Hill is sufficient for making a reservation for additional resources as a backup before a failure occurs.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-10, 15, 17, 20, 25 and 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferris (US 2010/0131624 A1) in view of Hill et al. (US 2004/0267897 A1) 
Regarding Claims 1, 17 and 20, Ferris discloses a method/system/medium/system for managing computing resources comprising:
- receiving, by a brokering system communicatively coupled to a plurality of computing resource environments, a workload request for compute resources through a standardized portal for submitting workload requests, the workload request being associated with a service level threshold (¶0018, ¶0021)
- monitoring, by the brokering system, resource capabilities of the plurality of computing resource environments comprises a plurality of aggregated nodes (¶0018, ¶0021, ¶0032, ¶0033, ¶0054-¶0058)
- after communicating the workload request to the first reserved set of computing resources, analyzing, by the brokering system parameters associated with how the first reserved set of computing resources is processing the workload request (¶0018, ¶0022)
- determining, by the brokering system, using the analyzed parameters, that the service level threshold is not being met (¶0018, ¶0019)
- in response to determining that the service threshold is not being met, the brokering system migrating the workload to the second reserved set of computing resources (¶0018, ¶0019)
- determining, by the brokering system, a cost for  using the third computing resource environment of the plurality of computing resource environments to process the workload request (¶0014, ¶0038, ¶0041, ¶0067)

Ferris does not disclose reserving, by the brokering system , a first set of computing resources at a first computing resource environment of the plurality of computing resource environments and a second set of computing resources at a second computing resource environment of the plurality of computing resource environments, based on  the workload request and the monitored resource capabilities  of the plurality of computing resource environments,  the first reserved set of computing resources to process the workload request, the second reserved set of computing resources to not process the workload request unless the first reserved set of computing resources is unable to process the workload request according to the service level threshold and providing, by the brokering system, a graphical display of progress and location of the workload request through the standardized portal for submitting workload requests, providing, by the brokering system, the cost to the portal for display and receiving, by the brokering system from the portal, a user suggestion for using a third set of computing resources at a third computing resource environment of the plurality of computing resource environments to process the workload request.

Hill however discloses:
- reserving, by the brokering system , a first set of computing resources at a first computing resource environment of the plurality of computing resource environments and a second set of computing resources at a second computing resource environment of the plurality of computing resource environments, based on  the workload request and the monitored resource capabilities  of the plurality of computing resource environments,  the first reserved set of computing resources to process the workload request, the second reserved set of computing resources to not process the workload request unless the first reserved set of computing resources is unable to process the workload request according to the service level threshold (¶0080, ¶0097, ¶0130-¶0131, ¶0145, ¶0194)
- providing, by the brokering system, a graphical display of progress and location of the workload request through the standardized portal for submitting workload requests (¶0097-¶0098, ¶0108, ¶0117-¶0118, ¶0120) 
- receiving, by the brokering system from the portal, a user suggestion for using a third set of computing resources at a third computing resource environment of the plurality of computing resource environments to process the workload request (¶0122)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method/system/medium/system of Ferris to disclose reserving, by the brokering system , a first set of computing resources at a first computing resource environment of the plurality of computing resource environments and a second set of computing resources at a second computing resource environment of the plurality of computing resource environments, based on  the workload request and the monitored resource capabilities  of the plurality of computing resource environments,  the first reserved set of computing resources to process the workload request, the second reserved set of computing resources to not process the workload request unless the first reserved set of computing resources is unable to process the workload request according to the service level threshold and providing, by the brokering system, a graphical display of progress and location of the workload request through the standardized portal for submitting workload requests, providing, by the brokering system, the cost to the portal for display and receiving, by the brokering system from the portal, a user suggestion for using a third set of computing resources at a third computing resource environment of the plurality of computing resource environments to process the workload request, as disclosed in Hill, in order to provide a method for regulating resource usage by a plurality of programs running on a plurality of machines (see Hill ¶0021). 
Regarding Claims 3 and 25, Ferris discloses identifying, by the brokering system, a cost for available computing resources in each of the plurality of computing resource environments (¶0014, ¶0038, ¶0041, ¶0067).
Regarding Claims 5 and 27, Ferris discloses the first reserved set of computing resources span more than one computing resource environment of the plurality of computing resource environments (¶0012, ¶0014).
Regarding Claims 6 and 28, Ferris discloses the first reserved set of computing resources span more than one computing resource environment over time and migrating the workload request over time to computing resources within the more than one computing resource environments (¶0018, ¶0019, ¶0032 ¶0054, ¶0056, ¶0057).
Regarding Claims 7 and 29, Ferris discloses the first reserved set of computing resources and the second reserved set of computing resources alternately process the workload request (¶0014, ¶0018).
Regarding Claims 9 and 31, Ferris discloses a first portion of the first reserved set of computing resources comprises data centric resources in a first computing resource environment and a second portion of the first reserved set of computing resources comprises computing intensive resources in a second computing resource environment, wherein the data centric resources are resources associated with storing data and the computing intensive resources comprise processing units in the second computing resource environment (¶0014).
Regarding Claims 10 and 30, Ferris discloses reserving the first set of computing resources and the second set of computing resources is further based on an authorization associated with a submitter of the workload request (¶0036).
Regarding Claim 15, Ferris discloses each of the plurality of computing resource environment is registered with the portal interface (¶0014).
Claims 4, 12 and 26 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ferris in view of Hill and in further view of Robertson (US 2010/0088205 A1).
Regarding Claims 4 and 26, the combination of Ferris and Hill does not disclose the workload request is batch workload.
Robertson however discloses the workload request is batch workload (¶0020, ¶0022).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method/system/medium/system of Ferris and Hill to include the workload request is batch workload, as disclosed in Robertson, in order to improve and provide infrastructure for redistributing idle capacity to grid-style batch computing processes in order to increase utilization of idle resources and reduce revenue losses associated with demand variability for cloud computing system administrators (Robertson Abstract). 
Regarding Claim 12, Robertson discloses displaying via the graphical display a fee to a requestor for brokering the first reserved set of computing resources and the second reserved set of computing resources (¶0015, ¶0019, ¶0027).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ferris in view of Hill in further view of Traversat et al. (US 7,577,834 B1).
Regarding Claim 11, the combination of Ferris and Hill does not disclose presenting via the graphical display an advertisement to a requestor.
Traversat however discloses presenting via the graphical display an advertisement to a requestor (Col. 15 lines 1-30).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method/system/medium/system of Ferris and Hill to include presenting via the graphical display an advertisement to a requestor, as disclosed in Traversat, in order to improve the method and system for distributed computing environments including Web-centric and Internet-centric distributed computing environments based upon a message passing model to perform message authentication in communications between network clients and services. (Traversat Col. 1 lines 25-31). 
Claim 32-34 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Ferris in view of Hill in further view of Aharoni et al. (US 7,392,360 B1).
Regarding Claims 32-34, the combination of Ferris and Hill does not disclose receiving, by the brokering system from the portal, performance information and characteristics of the user's private cloud; and calculating differential metrics with respect to expected workload performance of the user's private cloud and the brokering system's allocation of the workload request.
Aharoni however discloses the method/system/medium: 
receiving, by the brokering system from the portal, performance information and characteristics of the user's private cloud; and (Col. 6 lines 45-58, Col. 7 lines 2-49, Col. 10 lines 48-57)
calculating differential metrics with respect to expected workload performance of the user's private cloud and the brokering system's allocation of the workload request (Col. 7 lines 51-53 & lines 61-64, Col. 10 lines 58-61, Col. 15 lines 50-63)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method/system/medium/system of Ferris and Hill to include receiving, by the brokering system from the portal, performance information and characteristics of the user's private cloud; and calculating differential metrics with respect to expected workload performance of the user's private cloud and the brokering system's allocation of the workload request, as disclosed in Aharoni, in order to provide a novel way for a user to explore the utilization and problems of a target or current data storage system (see Aharoni Col. 24-26). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685